NO. 12-09-00310-CV

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

LUCIANO LOPEZ,                                       §                 APPEAL FROM THE 7TH
APPELLANT

V.                                                   §                 JUDICIAL DISTRICT COURT

RON-SLO, INC.,
APPELLEE                                             §                 SMITH COUNTY, TEXAS

                                            MEMORANDUM OPINION
                                              PER CURIAM

       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Luciano Lopez, perfected his appeal on September 23, 2009. The clerk=s record was
filed on October 28, 2009, making Lopez=s brief due on or before November 30, 2009. When
Lopez failed to file his brief by November 30, 2009, this court notified Lopez on December 2,
2009 that the brief was past due. The notice warned that if no motion for extension of time to file
the brief was received by December 14, 2009, the appeal would be dismissed for want of
prosecution under Texas Rule of Appellate Procedure 42.3(b). Further, the notice informed
Lopez that the motion for extension of time must contain a reasonable explanation for his failure
to file the brief and a showing that Appellee, RonBSlo, Inc. had not suffered material injury
thereby.
       To date, Lopez has neither complied with or otherwise responded to this court=s
December 2, 2009 notice. Accordingly, we dismiss the appeal for want of prosecution. See
TEX. R. APP. P. 38.8(a)(1), 42.3.(b).
       Opinion delivered December 16, 2009.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                  (PUBLISH)